                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DAMARCUS FIGGS individually and on behalf of         )
all others similarly situated, and DAVID CORBIN      )
individually and on behalf of all others similarly   )
situated,                                            )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )    Case No. 1:18-cv-00089-TWP-MPB
                                                     )
GEO GROUP, INC.,                                     )
                                                     )
                              Defendant.             )

                      ENTRY ON DEFENDANT’S MOTION TO DISMISS

        This matter is before the Court on Defendant GEO Group, Inc.’s (“GEO”) Motion to

Dismiss for Failure to State a Claim pursuant to Federal Rule of Civil Procedure 12(b)(6). (Filing

No. 5). On December 13, 2017, Plaintiffs and proposed class representatives Damarcus Figgs

(“Figgs”) and David Corbin (“Corbin”) filed a class action complaint in the Henry County Circuit

Court asserting claims against GEO for labor trafficking, discrimination, cruel and unusual

punishment, false imprisonment, confinement, unjust enrichment, and negligence. On January 11,

2018, GEO removed the action to this Court. (Filing No. 1.) GEO filed the instant motion to

dismiss, arguing Figgs, Corbin, and the proposed class fail to state a claim on which relief can be

granted. For the following reasons, GEO’s Motion to Dismiss is granted in part and denied in

part.

                                       I.   BACKGROUND

        The following facts are not necessarily objectively true, but as required when reviewing a

motion to dismiss, the Court accepts as true all factual allegations in the complaint and draws all
inferences in favor of Figgs, Corbin, and the proposed class (collectively, “Plaintiffs”) as the non-

movants. See Bielanski v. County of Kane, 550 F.3d 632, 633 (7th Cir. 2008).

       GEO is a Florida-based international conglomerate and publicly traded for-profit

corporation founded in 2003. (Filing No. 1-1 at 3.) It knowingly and exclusively for financial

benefit and profit, operates the largest and only privately-owned state prison in Indiana. Id. GEO

has collected more than $100 million in benefit and value in its operations concerning the proposed

class members (mentally disabled prisoners). Id.

       Plaintiffs are, or were, inmates in the “Mental Health Unit” at New Castle Correctional

Facility (“New Castle”), a prison GEO privately owns and operates in Henry County Indiana.

(Filing No. 1-2 at 4-5.) The Mental Health Unit is a maximum-security facility that holds up to

128 mentally disabled and mentally ill prisoners. Id. at 9. Inmates in the Mental Health Unit

engage in daily labor, performing tasks such as cleaning, completing reports, and assisting non-

disabled employees in their work maintaining the Mental Health Unit. Id. at 10. GEO pays

inmates in the Mental Health Unit approximately $10.00 per month for their services. Id.

       GEO typically “takes possession of any given class members after they have suffered a

serious injury or trauma while held at a prison facility that is publicly owned and operated”. (Filing

No. 1-2 at 6.) It then recruits and arranges for proposed class members to be held at its privately

held facility, ostensibly to “stabilize” the prisoner in a three-month program not to exceed six

months. Id. at 6. Plaintiffs have been restrained in the Mental Health Unit usually longer than six

months and at times for years, and repeatedly prevented from transferring from the unit and ceasing

labor for GEO. Id. at 7.

       The conditions in the Mental Health Unit are poor. GEO isolates inmates in small rooms

for approximately twenty hours per day. Id. at 11. It retaliates against inmates who suffer injury



                                                  2
or object to the conditions of the Mental Health Unit by extending their time in isolation. Id. It

promises inmates breaks from their small rooms, but regularly cancels those breaks. Id. And it

routinely chains and shackles inmates when they are working outside of their rooms. Id.

       Plaintiffs make five separate claims in their Complaint: (1) GEO violated the Trafficking

Victims Protection Act (“TVPA”), 18 U.S.C. §§ 1581, 1589, 1590, and 1595 by subjecting the

proposed class to peonage, involuntary servitude, and forced labor; (2) GEO violated Plaintiffs’

Fourteenth Amendment right to equal protection of the laws by discriminating against them

without a reason rationally related to a legitimate government interest; (3) GEO violated Plaintiffs’

Eighth Amendment right to be free from cruel and unusual punishment by subjecting them to cruel

and uncivilized conditions of confinement; (4) GEO discriminated against proposed class members

due to their mental disabilities in violation of the Rehabilitation Act of 1973 (29 U.S.C. § 794a)

and the Americans with Disabilities Act (42 U.S.C. § 12111); and (5) GEO committed false

imprisonment, confinement, unjust enrichment, and negligence against the proposed class—torts

under Indiana law.     Id. at 12-14. Plaintiffs ask this Court for preliminary and permanent

injunctions transferring the proposed class out of the Mental Health Unit, compensatory and

punitive damages, treble damages, and legal costs, attorney fees, and expert witness costs and fees.

Id. at 14. GEO moves to dismiss, arguing the proposed class’s claims are both legally deficient

and unsupported by sufficient factual allegations. (Filing No. 5).

                                  II.     LEGAL STANDARD

       The purpose of a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6)

is to test the sufficiency of the complaint, not the merits of the suit. Triad Assocs., Inc. v. Chi.

Hous. Auth., 892 F.2d 583, 586 (7th Cir. 1989). The standard for assessing the procedural

sufficiency of pleadings is imposed by Federal Rule of Civil Procedure 8(a)(2), which requires “a



                                                 3
short and plain statement of the claim showing that the pleader is entitled to relief.” Thus, although

the complaint need not recite “detailed factual allegations,” it must state enough facts that, when

accepted as true, “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555, 570 (2007). A claim is facially plausible when the plaintiff pleads facts

sufficient for the court to infer that the defendant is liable for the alleged misconduct. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). The Twombly/Iqbal standard “is not akin to a ‘probability

requirement’, but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (citing Twombly, 550 U.S. at 556). By comparison, a complaint that merely contains “labels

and conclusions” or “a formulaic recitation of the elements of a cause of action” does not satisfy

the factual plausibility standard. Twombly, 550 U.S. at 555.

       A party seeking dismissal under Rule 12(b)(6)’s requirement that the complaint state a

claim upon which relief can be granted bears a heavy burden. In making this determination, the

court views the complaint in the light most favorable to the plaintiffs, accepting all well-pleaded

factual allegations as true and drawing all reasonable inferences from those allegations in favor of

the plaintiffs. Lee v. City of Chi., 330 F.3d 456, 459 (7th Cir. 2003). The plaintiff “receives the

benefit of imagination” at this stage “[as] long as the hypotheses are consistent with the complaint.”

Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc., 40 F.3d 247, 251 (7th Cir. 1994). Thus, a

complaint should only be dismissed pursuant to Rule 12(b)(6) when “it appears beyond doubt that

the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007). “To withstand a Rule

12(b)(6) challenge . . . ‘the plaintiff must give enough details about the subject-matter of the case

to present a story that holds together,’ and the question the court should ask is ‘could these things

have happened, not did they happen.’” Estate of Davis v. Wells Fargo Bank, 633 F.3d 529, 533



                                                  4
(7th Cir. 2011) (quoting Swanson v. Citibank, N.A., 614 F.3d 400, 404–05 (7th Cir. 2010))

(emphasis in original). Additionally, the Court may not rely upon evidence and facts outside of

those alleged in the Complaint in ruling on a motion to dismiss.

                                       III.   DISCUSSION

       As an initial matter, the Court notes that Plaintiffs’ have filed a Motion for Leave to Cite

Supplemental Authority in Support of Their Response in Opposition to Defendant the GEO Group,

Inc.’s 12(B)(6) Motion to Dismiss. (Filing No. 27.) GEO does not oppose that motion (Filing No.

29), and it is therefore granted. The supplemental authority, Menocal v. GEO Group, Inc., 882

F.3d 905 (10th Cir. 2018), cert. denied, will be considered by the Court.

       The Court will address Plaintiffs’ claims in the same order and grouping the parties do: (1)

claims under the TVPA, (2) constitutional claims, (3) claims under the Americans with Disabilities

Act and Rehabilitation Act, and (4) Indiana tort claims.

A.     Trafficking Victims Protection Act (TPVA), 18 U.S.C. §§ 1581, 1589, 1590, 1595

       Plaintiffs bring three claims under the TVPA of 2000 and subsequent reauthorizing acts.

They allege that GEO has held them in a condition of peonage, proscribed by 18 U.S.C. § 1581;

has obtained their labor services by means of force, threat of force, physical restraint, or threat of

physical restraint, proscribed by 18 U.S.C. § 1589; and has harbored and transported them for

labor or services in violation of the TVPA, proscribed by 18 U.S.C. § 1590.

       Title 18 U.S.C. § 1595 creates a civil cause of action for victims of violations of the TVPA

against their perpetrators. It also subjects to civil liability any person who “knowingly benefits,

financially or by receiving anything of value from participation in a venture which that person

knew or should have known has engaged in an act in violation of this chapter.”




                                                  5
        GEO argues all the TVPA claims fail as a matter of law and are inadequately pled. (Filing

No. 6 at 3-10.) GEO characterizes Plaintiffs’ TVPA claim as twofold: Plaintiffs argue GEO

violated the TVPA by “subjecting Plaintiffs to involuntary servitude—whether framed as peonage

[§ 1581] or forced labor [§1589]—and second, that GEO intentionally trafficked Plaintiffs to the

New Castle facility for that purpose [§ 1590].” Id. at 4. GEO argues that inmates are not subjected

to “involuntary servitude” even when they are required to help clean and maintain prison facilities,

because those tasks are a “civic duty” performed by detained persons. See, e.g., Channer v. Hall,

112 F.3d 214, (5th Cir. 1997); Bayh v. Sonnenburg, 573 N.E.2d 398, 412 (Ind. 1991). And

Plaintiffs’ trafficking claims, GEO argues, are derivative of their forced labor claims because the

TVPA prohibits the trafficking of a person into involuntary servitude. Id. at 5. Additionally, GEO

argues that it was the Indiana Department of Correction (“IDOC”), not GEO, who placed Plaintiffs

in the Mental Health Unit at New Castle, and thus GEO cannot be liable under the TVPA for

trafficking Plaintiffs.

        GEO also argues Plaintiffs “have not adequately pled facts that suffice to make their claims

plausible.” Id. at 8. Citing Clyatt v. United States, 197 U.S. 207, 215 (1905), GEO argues to be

subject to peonage, the putative peon must owe a debt, and Plaintiffs have not alleged that they

owed a debt to GEO or IDOC. Id. at 9. Plaintiffs have alleged no coercion other than threats of

force or punishment that merely amount to an accurate summation of the adverse consequences

the inmates would suffer under Indiana law if they declined to fulfill their work responsibilities.

Id. at 9-10. GEO asserts that Plaintiffs’ allegation underlying its trafficking claim merely

regurgitates the exact language of the TVPA. Id. at 10.

        In response, Plaintiffs reiterate their allegations, which include that they are forced to work

for GEO without wages, the purpose of that work is to turn a profit for GEO, and that GEO “obtains



                                                  6
[its] persons and labor by scheme of misrepresentation and deceitfully holding itself out as a

facility that would assist Plaintiffs.” (Filing No. 9 at 9.) Plaintiffs also allege that “the conditions

under which they perform services for [GEO] are harmful and include long periods of segregation

and isolation, few breaks, and routine shackling.” Id. Plaintiffs dismiss the notion that GEO’s

contract with the state of Indiana immunizes it from liability under the TVPA. Id. at 10. According

to the Plaintiffs, GEO “presents no new argument in support of the argument that it is entitled to

invoke the ‘civic duty’ exception to press Plaintiffs into service for its own financial profit,” and,

moreover, that argument “does not go to the adequacy of the Plaintiffs’ pleadings but merely its

disagreement with them.” Id. at 10-11. Plaintiffs argue that GEO’s reliance on cases like Channer

and Sonnenburg is misplaced because those cases consider claims under the Thirteenth

Amendment rather than the TVPA. Id. at 10. The Court will address each claim in turn.

        1.      Peonage – 18 U.S.C. § 1581

        Under 18 U.S.C. § 1581(a), “[w]hoever holds or returns any person to a condition of

peonage, or arrests any person with the intent of placing him in or returning him to a condition of

peonage, shall be fined under this title or imprisoned not more than 20 years, or both.” Plaintiffs

seek damages and attorney’s fees and costs under 18 U.S.C. § 1595, which allows “[a]n individual

who is a victim of a violation of this chapter [to] bring a civil action against the perpetrator….”

Peonage is “compulsory service in payment of a debt.” Bailey v. Alabama, 219 U.S. 219, 242

(1911). To have committed peonage, the defendant must have “intentionally held a person against

his or her will and coerced that person to work in order to satisfy a debt by (1) physical restraint

or force, (2) legal coercion, or (3) threats of legal coercion or physical force.” U.S. v. Farrell, 563

F.3d 364, 372 (8th Cir. 2009); see also U.S. v. Sabhnani, 599 F.3d 215, 241 (2d Cir. 2010).




                                                   7
       While Plaintiffs’ Complaint makes the allegation that GEO forces those housed in the

Mental Health Unit to labor in order to “create financial benefit and value for itself,” (Filing No.

1-1 at 6), it does not allege that Figgs, Corbin, or any of the proposed class members are forced to

work in order to satisfy a debt to GEO. At one point, the Complaint alleges that “[b]oth Mr. Figgs

and Mr. Corbin have been subjected to…peonage….” Id. at 8. But that mere recitation of the

language of 18 U.S.C. § 1581 is insufficient to state a claim for relief. Because Plaintiffs do not

allege that they owe a debt to GEO, an essential element of the offense of peonage, their motion

to dismiss under 18 U.S.C. § 1581 is granted.

       2.      Forced Labor – 18 U.S.C. § 1589

       The “forced labor” provision of the TVPA was [e]nacted largely ‘to combat’ the

‘transnational crime’ of ‘trafficking in persons,’” § 1859 criminalizes the use of forced labor:

       (a) Whoever knowingly provides or obtains the labor or services of a person by any
       one of, or by any combination of, the following means--
               (1) by means of force, threats of force, physical restraint, or threats of
               physical restraint to that person or another person;
               (2) by means of serious harm or threats of serious harm to that person or
               another person;
               (3) by means of the abuse or threatened abuse of law or legal process; or
               (4) by means of any scheme, plan, or pattern intended to cause the person
               to believe that, if that person did not perform such labor or services, that
               person or another person would suffer serious harm or physical restraint,
       shall be punished as provided under subsection (d).

       (b) Whoever knowingly benefits, financially or by receiving anything of value,
       from participation in a venture which has engaged in the providing or obtaining of
       labor or services by any of the means described in subsection (a), knowing or in
       reckless disregard of the fact that the venture has engaged in the providing or
       obtaining of labor or services by any of such means, shall be punished as provided
       in subsection (d).


Headley v. Church of Scientology Int’l, 687 F.3d 1173, 1178 (9th Cir. 2012) (quoting 22 U.S.C. §

7101(a), (b)(24)). Serious harm under the statute includes “harm, whether physical or nonphysical,


                                                 8
including psychological, financial, or reputational harm, that is sufficiently serious, under all the

surrounding circumstances, to compel a reasonable person of the same background and in the same

circumstances to perform or to continue performing labor or services in order to avoid incurring

that harm.” 18 U.S.C. § 1589(c)(2).

       Plaintiffs’ arguments rest primarily on the language of the act, but they also cite Menocal

v. GEO Grp., Inc., 113 F.Supp.3d 1125 (D. Colo. 2015). In Menocal, occupants of a GEO Group-

run immigration detention facility, brought a nearly identical claim under § 1589, alleging that “by

requiring detainees to clean their ‘pods’ under threat of solitary confinement, defendant has

violated the [TVPA].” Id. at 1131-1132. The Menocal court rejected the defendant’s arguments

to follow courts that ruled for defendants on claims brought under 18 U.S.C. § 1584 or the

Thirteenth Amendment, both of which the court viewed as narrower in scope than § 1859.

Additionally, it rejected defendant’s argument that § 1859 contained a “civic duty exception,” a

doctrine recognized by Channer asserting it is lawful to require incarcerated persons to perform

chores and maintenance. And even if a civic duty exception could be read into § 1859, the Menocal

court contended, “defendants have cited no authority for…applying such an exception to a private,

for-profit corporation under contract with the government.” Id. at 1133. Ultimately, the court

denied the defendant’s motion to dismiss Menocal’s TVPA claim. Id.

       GEO argues that “[t]he Menocal court charted an erroneous course by allowing a claim

under 18 U.S.C. § 1589 against GEO to survive a motion to dismiss.” (Filing No. 11 at 3.) GEO’s

first attack on Menocal is that it subverts the “TVPA’s overarching purpose,” which is “to ensure

just and effective punishment of traffickers, and to protect their victims.” Id. at 2, 4 (quoting Pub.

L. No. 106-386, § 102, 114 Stat. 1488 (2000)). GEO urges this Court to follow the Congressional

intent of the TVPA rather than the plain language of § 1589 because Plaintiffs’ proposed



                                                  9
construction of § 1589 would lead to an absurd result. Id. at 3. Second, GEO asserts the idea that

“prisoners and detainees may be lawfully required to perform certain housekeeping chores for

purposes of institutional maintenance” is “well-established,” and that Congress “ratif[ied] the

exception recognized in Channer” by “pass[ing] later enactments affecting the TVPA.” Id. at 4-

5. It does not specify what these enactments are.

       GEO’s invitation to follow the intent, rather than the plain language, of § 1589 is

unpersuasive. The TVPA criminalizes obtaining labor through threat of force or restraint, and

Plaintiffs allege that inmates at the Mental Health Unit “are routinely chained and shackled when

working” and “long hours of isolation may be extended for weeks when a class member object to

the conditions of the [Mental Health Unit] or suffers injury due to the harmful conditions of the

environment.” (Filing No. 1-1 at 8.) That language clearly alleges a scheme whereby Plaintiffs

are required by force and physical restraint to work and are threatened with serious harm—long

hours of solitary confinement—if they refuse to work.

       As for the civic duty exception established in Channer, it specifically applied only to the

federal government and the court expressly limited its holding to Thirteenth Amendment cases.

Channer at 219 (“We hold that the federal government is entitled to require a communal

contribution by an [Immigration and Naturalization Service] detainee in the form of housekeeping

tasks, and that Channer’s kitchen service, for which he was paid, did not violate the Thirteenth

Amendment’s prohibition of involuntary servitude.”). GEO has not cited a case in which a court

applied the civic duty exception to a private entity, even one that was contracting with the

government. The civic duty exception was conceived of as a recognition that the government

occasionally requires citizens to perform public tasks like jury duty or military service that benefit

the country at large. Channer at 218. But there is no indication that GEO’s alleged coercive labor



                                                 10
benefits anyone other than GEO, a private corporation. As another federal court astutely observed,

“even where the private entity has contracted with the federal government…[a]ny cost savings

accruing to the private entity ultimately may not reach the government. Such an attenuated scheme

does not clearly fall under the civic duty exception….” Novoa v. GEO Grp. Inc., 2018 WL

3343494 at *13 (C.D. Cal. June 21, 2018). The Court agrees with that assessment.

       Because the facts as stated by the Plaintiffs are taken as true for purposes of a motion to

dismiss, the Court must accept that they are forced to work for GEO without wages (or miniscule

wages of $10.00 per month), the purpose of that work is to turn a profit for GEO, and that GEO

“obtains [its] persons and labor by scheme of misrepresentation and deceitfully holding itself out

as a facility that would assist Plaintiffs.” (Filing No. 9 at 9.) The Court must also accept that “the

conditions under which they perform services for [GEO] are harmful and include long periods of

segregation and isolation, few breaks, and routine shackling.” Id. Although the Court can

determine as a matter of law whether the Plaintiffs have alleged sufficient facts that would give

rise to a statutory duty on the part of the Defendants, whether that statute has been violated is a

question for the trier of fact. GEO’s motion to dismiss Plaintiffs’ forced labor claim under 18

U.S.C. § 1589 is therefore denied.

       3.      Trafficking – 18 U.S.C. § 1590

       The Plaintiffs’ third claim under the TVPA alleges trafficking. Under 18 U.S.C. § 1590,

“[w]hoever knowingly recruits, harbors, transports, provides, or obtains by any means, any person

for labor or services in violation of this chapter shall be fined under this title or imprisoned not

more than 20 years.” The Complaint alleges that “Defendant recruits, harbors, and restrains class

members in the [Mental Health Unit] of New Castle Correctional Facility in order subject (sic)

them to servitude and create financial benefit and value for itself.” (Filing No. 1-1 at 6.)



                                                 11
       GEO makes two arguments in support of its Motion to Dismiss. First, it argues that this

claim is derivative of Plaintiffs’ other two TVPA claims, and thus should be dismissed along with

them. However, that argument is unavailing because the Court denied GEO’s motion to dismiss

Plaintiffs’ § 1589 claim.

       GEO also argues that it cannot be liable for trafficking because IDOC, not GEO,

determines where inmates are placed. “Indiana law makes it abundantly clear that IDOC—not

GEO—evaluates, classifies, assigns, and transfers inmates, including Plaintiffs and all putative

class members. GEO, by contrast, merely provides facilities and services to IDOC for inmates

committed to IDOC’s custody.” (Filing No. 6 at 6.) But § 1590 does not merely criminalize

recruiting or transporting a person for labor services that violate the TVPA, it also criminalizes

anyone who “harbors” or “obtains by any means” a person victimized under the act.

       The Complaint alleges that “Defendant recruits, transports, harbors, and restrains members

in the [Mental Health Unit]…in order to subject them to servitude.” (Filing No. 1-1 at 6.) GEO

asks the Court to dismiss the Complaint because that “language merely regurgitates the exact

language found in Section 1590, making it the sort of ‘[t]hreadbare recital[]’ of a cause of action

that is entitled to no presumption of truth.” (Filing No. 6 at 10 (citing Iqbal, 556 U.S. at 678)).

This argument ignores the many other allegations contained in Plaintiffs’ Complaint that GEO at

least “harbors” persons who are forced to labor against their will. The Complaint alleges Figgs,

Corbin, and the proposed class members are “held in peonage” by GEO (Filing No. 1-1 at 2), that

they are “confined” by GEO (id.), that GEO “imprisons Plaintiffs” (id. at 3), and that GEO “holds”

and “takes possession of” the inmates in the Mental Health Unit. Id. at 6. The Complaint’s

regurgitation of the language of § 1590 does not negate its other allegations, which posit a

comprehensive scheme whereby GEO holds prisoners under the guise of providing them with



                                                12
services for their mental illness, and then forces them to work under threat of force or punishment,

in violation of the TVPA. As noted earlier, at this stage of the proceedings, the Court must accept

Plaintiffs’ allegations as true. It is not necessary at this stage that Plaintiffs’ prove their factual

assertions; the Court is only looking at the sufficiency of the Complaint. The Complaint

sufficiently states a claim under § 1590. GEO’s Motion to Dismiss this claim is denied.

B.     Eighth and Fourteenth Amendments

       Plaintiffs bring claims under the Eighth and Fourteenth Amendments to the U.S.

Constitution. They allege GEO “subjected named Plaintiffs and putative class members to cruel

and uncivilized conditions of confinement in violation of the Eighth Amendment to the U.S.

Constitution.” (Filing No. 1-1 at 9-10.) They also allege GEO “discriminated against named

Plaintiffs and putative class members without a reason rationally related to a legitimate

government interest and so violated their fundamental rights by denying them the equal protection

of laws under the Fourteenth Amendment to the U.S. Constitution.” (Id. at 9.)

       1.      Eighth Amendment

       The Eighth Amendment’s prohibition of cruel and unusual punishments obligates prison

officials to “take reasonable measures to guarantee the safety of…inmates.” Farmer v. Brennan,

511 U.S. 825, 832 (1994). The basic concept underlying the Eighth Amendment is nothing less

than the dignity of man.” Brown v. Plata, 131 S. Ct. 1910, 1928 (2011) (citations omitted); see

Estelle, 429 U.S. at 102 (concluding that the Eighth Amendment “embodies broad and idealistic

concepts of dignity, civilized standards, humanity, and decency . . . against which we must evaluate

penal measures” (citations omitted)).     “To establish an Eighth Amendment violation, an inmate

must show that a defendant was deliberately indifferent to ‘an excessive risk to inmate health or

safety[.]’” Sinn v. Lemmon, 911 F.3d 412, 419 (7th Cir. 2018) (quoting Gevas v. McLaughlin, 798



                                                  13
F.3d 475, 480 (7th Cir. 2015) (brackets original)). “This includes two components: (1) ‘the harm

to which the prisoner was exposed must be an objectively serious one’; and (2) judged subjectively,

the prison official ‘must have actual, and not merely constructive, knowledge of the risk.’” Id.

(quoting Farmer, 511 U.S. at 837). “For this second element, ‘the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference.’” Id. (quoting Farmer, 511 U.S. at 837).

       GEO contends the Complaint fails both elements of a successful Eighth Amendment

challenge—it does not allege a “sufficiently serious” deprivation as a matter of law and it fails to

sufficiently plead that GEO acted culpably. (Filing No. 6 at 12, 13.) GEO argues Plaintiffs’

allegations—that they are locked in their cells for twenty hours per day and are shackled when

they are outside their cells—are less serious than other conditions the Seventh Circuit has deemed

to be insufficiently serious for an Eighth Amendment violation. It also argues “Plaintiffs have

alleged no connection between GEO’s staffing decision and their health and safety,” and thus the

Complaint fails the second prong.

       The Court agrees that even if Plaintiffs could establish that the harm they allege is

“sufficiently serious” under Farmer to create a potential Eighth Amendment violation, their

Complaint fails to allege that GEO acted with “deliberate indifference to inmate health or safety”

as required by Farmer for an Eighth Amendment violation. Farmer at 834. Plaintiffs allege that

GEO subjects them to harsh conditions like “long hours of isolation” (Filing No. 1-1 at 8) but do

not specify what harm they suffer from those conditions or whether GEO is indifferent to or even

aware of that harm. Plaintiffs contend that the conditions of labor and confinement of class

members are harmful to class members but do not say how the conditions are harmful. The

Complaint does not specify any facts indicating Plaintiffs are at increased risk of physical injury,



                                                14
violence from other inmates at the Mental Health Unit, or exacerbated mental illness or disability

due to the harsh conditions. Nor do they allege that GEO is aware of or deliberately indifferent to

their health and safety. Because Plaintiffs failed to plead an essential element of their Eighth

Amendment claim, their motion to dismiss the Eighth Amendment claim is granted.

       2.      Fourteenth Amendment

       Plaintiffs’ allege that GEO discriminated against Figgs, Corbin, and the proposed class

based on their mental disabilities in violation of the Equal Protection Clause of the Fourteenth

Amendment. Figgs suffers from antisocial personality disorder and serious depression. (Filing No.

1-1 at 2.) Corbin suffers from post-traumatic stress disorder, antisocial personality disorder, and

serious depression. Id. The Complaint describes Plaintiffs as “mentally disabled,” but does not

go into any more detail than that. It merely alleges that GEO discriminates against Plaintiffs

because of their mental disability.

       The Fourteenth Amendment states:

       No State shall make or enforce any law which shall abridge the privileges or
       immunities of citizens of the United States; nor shall any State deprive any person
       of life, liberty, or property, without due process of law; nor deny to any person
       within its jurisdiction the equal protection of the laws.

U.S. Const. amend. XIV, § 1 (emphasis added). It is the last, bolded portion that Plaintiffs invoke.

In an Equal Protection Clause challenge that does not involve a fundamental right or a suspect

class, the court applies rational-basis review. Ind. Petroleum Marketers and Convenience Store

Ass’n v. Cook, 808 F.3d 318, 322 (7th Cir. 2015) (citing FCC v. Beach Commc’ns, Inc., 508 U.S.

307, 313 (1993)).

       Under rational-basis review, a statute or government policy is constitutional if there is a

“reasonably conceivable state of facts that could provide a rational basis” for the statute or policy.

Goodpaster v. City of Indianapolis, 736 F.3d 1060, 1072 (7th Cir. 2013). A policy reviewed under

                                                 15
a rational-basis framework bears “a strong presumption of validity,” and the challenger must

“negate every conceivable basis that might support it.” FCC at 314-15. Plaintiffs’ Complaint

specifically alludes to rational-basis review, and both parties agree that rational-basis review

applies. (Filing No. 1-1 at 9 (“Defendant acting under color of discriminated (sic) against named

Plaintiffs and putative class members without a reason rationally related to a legitimate

government interest….”)).

           Like GEO, the Court has difficulty deriving from the Complaint the discriminatory

behavior Plaintiffs are leveling.           A section of the Complaint titled “FORCED LABOR &

DISCRIMINATION AT THE MHU” 1 explains the work Plaintiffs are expected to do—“cleaning,

completing reports, carrying out obligations of Defendant’s contracts, and assisting non-disabled

employees in various aspects of their work maintaining the MHU.” (Filing No. 1-1 at 7.) That

section explains that Plaintiffs “are only paid approximately $10 a month,” and that they “are not

free to cease performance of their labor for Defendant or leave the jobsite.” But the section does

not explain how this treatment differs from the way GEO treats inmates who are not housed in the

Mental Health Unit. The Court is uncertain whether Plaintiffs consider the tasks they are assigned

to be discriminatory, or whether they think the pay they receive for working or the punishment

they receive for not working differs from inmates who are not mentally disabled. The Complaint

does not give GEO fair notice of the grounds upon which Plaintiffs’ Fourteenth Amendment claim

rests, their motion to dismiss is therefore granted. See Twombly, 550 U.S. at 555.

C.         Rehabilitation Act, 29 U.S.C. § 794a and Americans with Disabilities Act, 42 U.S.C. §
           12111

           Plaintiffs bring claims under the Rehabilitation Act, 29 U.S.C. § 794a, and the Americans

with Disabilities Act, 42 U.S.C. § 12111. They allege that


1
    The parties’ briefing often abbreviates “Mental Health Unit” to “MHU.”

                                                         16
       Defendant as a recipient of federal financial assistance subjected named Plaintiffs
       and putative class members to discrimination on the basis of their mental
       disabilities by denying them reasonable accommodations and access to the benefits
       and services afforded to individuals without disabilities in violation of Section 504
       of the Rehabilitation Act of 1973.

(Filing No. 1-1 at 10). Plaintiffs further allege that “Defendants subjected named Plaintiffs and

putative class members to discrimination in the terms and conditions of employment as compared

to employees without mental disabilities in violation of Title I of the Americans with Disabilities

Act.” Id.

       GEO moves to dismiss both claims, arguing they fail as a matter of law. GEO argues the

Americans with Disabilities Act claim fails because Plaintiffs are not GEO’s “employees” under

the Americans with Disabilities Act. (Filing No. 6 at 16.) And it argues the Rehabilitation Act

claim fails because GEO does not receive “federal financial assistance” as defined by the

Rehabilitation Act. (Id. at 19.)

       The Court need not reach either of those questions because Plaintiffs’ Americans with

Disabilities Act and Restoration Act claims are not adequately pled.         Both claims rest on

allegations of discrimination based on a mental handicap, but, as with Plaintiffs’ Fourteenth

Amendment claim, the Complaint does not provide facts that give GEO fair notice of the

discrimination it allegedly engages in. For the same reasons the Court outlined in Section III.B.2

of this Order, Plaintiffs’ claims under the Americans with Disabilities Act and the Rehabilitation

Act fail Twombly’s pleading standard, and thus their motion to dismiss is granted.

D.     State Tort Claims for False Imprisonment, Confinement, Unjust Enrichment, and
       Negligence

       The Complaint alleges state tort claims for false imprisonment, confinement, unjust

enrichment, and negligence against GEO –




                                                17
       Defendants knowingly and intentionally subjected named Plaintiffs and putative
       class members to state torts and wrongs by confining them without their consent
       and without legitimate authorization, obtained the value of their labor in detriment
       to and at the expense of these laborers, and had a duty to them to prevent their
       exploitation and abuse but failed to do so.

(Filing No. 1-1 at 10-11).

       1.      False Imprisonment

       In Indiana, the tort of false imprisonment is defined as “the unlawful restraint upon one’s

freedom of movement or the deprivation of one’s liberty without consent.” Bentz v. City of

Kendallville, 577 F.3d 776, 779 (7th Cir. 2009) (internal quotation omitted). GEO argues for

dismissal of Plaintiffs’ false imprisonment claim “for the indisputable reason that [Plaintiffs] are

properly imprisoned.” (Filing No. 6 at 21.) Plaintiffs respond that “Defendant may still unlawfully

imprison an individual, just as any officer of the law may.” (Filing No. 9 at 24.)

       Recognition that a private, for-profit entity may unlawfully imprison an individual is not

enough to support the allegation that this specific defendant, a private, for-profit entity did falsely

imprison the Plaintiffs. The Complaint does not present any facts that would indicate GEO’s

imprisonment of Plaintiffs is unlawful, such as an assertion that some or all of the Plaintiffs were

arrested absent probable cause. Private organizations can lawfully confine “committed persons”

in Indiana under Indiana Code § 11-8-3-1. Although a private person or company can commit

false imprisonment, the facts relayed by the Complaint do not indicate that Plaintiffs were falsely

imprisoned or falsely arrested, only that, once housed in the Mental Health Unit, they are exploited

for their labor and forced to live and work in unsuitable conditions.

       The Plaintiffs have not adequately pled a claim of false imprisonment because no facts in

the Complaint support the claim. Thus, the motion to dismiss the false imprisonment claim is

granted.



                                                  18
       2.      Confinement

       In Indiana, “[a] person who knowingly or intentionally confines another person without the

other person’s consent commits criminal confinement[,]” a Level 6 felony. Ind. Code § 35-42-3-

3. If a “person…suffers pecuniary loss as a result of a violation of…IC 35-42-3-3…the person

may bring a civil action against the person who caused the loss.” Ind. Code § 34-24-3-1. Plaintiffs

seek recovery through this civil application of the statute.

       GEO moves to dismiss Plaintiffs’ confinement claim, arguing “Plaintiffs identify no case

in which a state prisoner has successfully brought a claim for criminal confinement against the

private operator of a facility housing state inmates.” (Filing No. 11 at 10.) It argues that Plaintiffs

proper remedy for any claim of confinement is “to seek habeas relief against IDOC.” Id. And,

GEO argues, “if a contractor lawfully carrying out its contract with IDOC would become civilly

or criminally liable within the scope of this statute by carrying out such contractual obligations

with the State, then it is void as unconstitutionally vague.” Id. at 11.

       Charges of criminal confinement in Indiana frequently accompany charges of kidnapping,

rape, or assault. See, e.g., Creek v. State, 588 N.E.2d 1319 (Ind. Ct. App. 1992) (kidnapping);

Holderfield v. State, 578 N.E.2d 661 (Ind. 1991) (rape); Lavoie v. State, 903 N.E.2d 135 (Ind. Ct.

App. 2009) (felony battery). That pattern carries over into the two cases the Court found in which

a plaintiff attempted to obtain a civil recovery for confinement under Ind. Code § 34-24-3-1. Doe

v. Vigo Cnty., Ind., 2017 WL 4122836 (S.D. Ind. September 18, 2017) (plaintiff who was held

against her will and raped by a Vigo County Parks Department employee sued the county for both

sexual battery and criminal confinement); Sheehy v. Brady’s This Is It, 2013 WL 3319684 (N.D.

Ind. July 1, 2013) (plaintiff brought a suit against her former employer for both criminal

confinement and assault). Plaintiffs have not identified, and the Court has not found, any cases in



                                                  19
which an inmate brought suit under Ind. Code § 34-24-3-1 alleging criminal confinement against

the operator of the prison in which he was incarcerated.

       Importantly, in their Complaint, Plaintiffs admit that they are prisoners who have been

convicted in Indiana and are serving prison sentences under the custody of IDOC. GEO contends,

and the Court agrees, that if Plaintiffs view their confinement in New Castle as unlawful, their

avenue for relief is a federal habeas petition, not a civil confinement suit. It is unlikely that the

State of Indiana views GEO’s conduct as criminal confinement because under state law private

organizations who contract with the government are explicitly authorized to engage in “the

custody, care, confinement, or treatment of committed persons….” Ind. Code § 11-8-3-1. For that

reason, Plaintiffs’ confinement claim fails as a matter of law and the motion to dismiss is granted.

       3.      Unjust Enrichment

       “A claim for unjust enrichment ‘is a legal fiction invented by the common law courts in

order to permit a recovery…where the circumstances are such that under the law of natural and

immutable justice there should be a recovery….’” Zoeller v. E. Chi Second Century, Inc., 904

N.E.2d 213, 220 (Ind. 2009) (quoting Bayh v. Sonnenburg, 573 N.E.2d 398, 408 (Ind. 1991)). “To

prevail on a claim of unjust enrichment, a claimant must establish that a measurable benefit has

been conferred on the defendant under such circumstances that the defendant’s retention of the

benefit without payment would be unjust.” Id.

       GEO urges the Court to dismiss Plaintiffs’ claim for unjust enrichment because Indiana

law, specifically Ind. Code § 11-10-6-3(a), (b)(1), “authorizes prisons to require cleaning and

maintenance work from inmates.” (Filing No. 6 at 22.) GEO also argues that to state a claim for

unjust enrichment Plaintiffs must allege that they had an expectation to be paid for their labor, and

their Complaint makes no such allegation. Id.



                                                 20
       The Complaint alleges and reiterates multiple times that Plaintiffs are not adequately

compensated for their work and that “Defendant could not profitably operate the MHU at New

Castle Correctional Facility” without their labor. (Filing No. 1-1 at 7.) Plaintiffs allege that

because of their labor GEO received a measurable benefit—a profitable prison and more than $100

million in benefit and value in its operations—and that a failure to compensate them would be

unjust. Those are the two elements of an unjust enrichment claim, and thus Plaintiffs’ claim is

adequately pled and does not fail as a matter of law. GEO’s motion to dismiss Plaintiffs’ unjust

enrichment claim is denied.

       4.      Negligence

       The elements of negligence in Indiana are (1) a duty owed by the defendant, (2) a breach

of that duty, (3) a compensable injury to the plaintiff, and (4) causation. Ryan v. TCI

Architect/Eng’rs/Contractors, Inc., 72 N.E.3d 908, 913 (Ind. 2017). GEO moves to dismiss

Plaintiffs’ negligence claim “because they have alleged none of these elements.” (Filing No. 6 at

23.) The Plaintiffs allege that GEO “had a duty to them to prevent their exploitation and abuse but

failed to do so and so caused harm to them.” (Filing No. 1-1 at 11.) But that assertion merely

collects the elements of negligence and strings them together. The Complaint does not give

detailed facts supporting a claim of negligence nor does it put GEO on notice of the conduct it

committed that allegedly constitutes negligence. Because it is not adequately pled, Plaintiffs’

motion to dismiss the negligence claim is granted.

                                     IV.    CONCLUSION

       A motion to dismiss pursuant to Rule 12(b)(6) does not test whether the plaintiff will

prevail on the merits but instead whether the claimant has properly stated a claim. See Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974). For the foregoing reasons, GEO’s Motion to Dismiss for



                                                21
Failure to State a Claim (Filing No. 5) is GRANTED in part and DENIED in part. In addition,

Plaintiffs’ Motion for Leave to Cite Supplemental Authority in Support of Their Response in

Opposition to Defendant the GEO Group, Inc.’s 12(B)(6) Motion to Dismiss (Filing No. 27) is

GRANTED. The Motion to Dismiss is GRANTED as to Plaintiffs’ claims for peonage under the

TVPA, equal protection under the Fourteenth Amendment, cruel and unusual punishment under

the Eighth Amendment, discrimination under the Americans with Disabilities Act and the

Rehabilitation Act, false imprisonment, confinement, and negligence.         Those claims are

DISMISSED. GEO’s Motion to Dismiss is DENIED as to Plaintiffs’ claims for forced labor and

trafficking under the TVPA, and state law claim of unjust enrichment. These claims have survived

the initial hurdle of a motion to dismiss. Whether or not these claims will survive summary

judgment is a matter for another day.

       SO ORDERED.

       Date: 3/29/2019




DISTRIBUTION:

Christopher Carson Myers
CHRISTOPHER C. MYERS & ASSOCIATES
cmyers@myers-law.com

David W. Frank
CHRISTOPHER C. MYERS & ASSOCIATES
dfrank@myers-law.com

Adam Garth Forrest
BOSTON BEVER KLINGE CROSS & CHIDESTER
aforrest@bbkcc.com

Charles Deacon
NORTON ROSE FULBRIGHT US LLP
charlie.deacon@nortonrosefulbright.com

                                              22
Mark Thomas Emery
NORTON ROSE FULBRIGHT US LLP
mark.emery@nortonrosefulbright.com




                                     23
